Case 2:16-cr-00066-PA Document 492-2 Filed 02/05/20 Page 1 of 3 Page ID #:14500




                          EXHIBIT A
     Case 2:16-cr-00066-PA Document 492-2 Filed 02/05/20 Page 2 of 3 Page ID #:14501



 1 BENJAMIN L. COLEMAN
     California State Bar No. 187609
 2 COLEMAN & BALOGH LLP
     1350 Columbia Street, Suite 600
 3 San Diego, California 92101
     Telephone Nos. (619) 794-0420
 4 Facsimile No. (619) 652-9964
     E-mail: blc@colemanbalogh.com
 5
     Attorneys for Defendant Leroy Baca
 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                   )    Case No. 16CR00066-PA
                                               )
11               Plaintiff,                    )
                                               )
12 v.                                          )
                                               )    DECLARATION
13 LEROY BACA,                                 )
                                               )
14               Defendant.                    )
                                               )
15                                             )
16               I, Nathan Hochman, declare under penalty of perjury that:
17               1. I am an attorney admitted to practice in the Central District of California.
18 I formerly served as the Assistant Attorney General of the U.S. Department of Justice’s

19 Tax Division. I also served as an Assistant United States Attorney in the Central District

20 of California for seven years.

21               2. I represented defendant Leroy Baca at both jury trials in this case. Over
22 my objection, the Court utilized an anonymous jury. The Court did not disclose the

23 identities of the jurors to me.

24               3. If the Court had disclosed the jurors’ identifies to me at the time of trial
25 under a protective order, I would have complied with the protective order. In other words,

26 if the Court had disclosed the jurors’ identities for “attorneys’ eyes only,” I would have

27 complied with the Court’s order and not disclosed the jurors’ identities to anyone,

28 including Mr. Baca. I would have complied with the Court’s order in all respects.
     Case 2:16-cr-00066-PA Document 492-2 Filed 02/05/20 Page 3 of 3 Page ID #:14502



 1               4. Had the Court disclosed the jurors’ identities to me, I would have used
 2 that information, and additional information about the jurors that I would have been able

 3 to discover by virtue of knowing their identities, in challenging jurors during voir dire and

 4 otherwise selecting the jurors for trial. I also would have utilized any additional

 5 information that I had discovered by virtue of knowing the jurors’ identities in

 6 formulating arguments and themes during the trial that may personally appeal to the

 7 jurors. Had I known the identities of the jurors who returned guilty verdicts at the second

 8 trial, I would have conducted post-trial investigation to determine whether there was any

 9 juror misconduct at the trial.

10               I declare under penalty of perjury that the foregoing is true and correct.
11

12                                             s/Nathan Hochman
     Dated: February 5, 2020                   NATHAN HOCHMAN
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
